Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/28/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a vehicle comprising: an accommodation case which has a rotating electric machine accommodation portion for accommodating the first rotating electric machine and the second rotating electric machine and a power transmission device accommodation portion for accommodating the power transmission device, wherein the vehicle can be driven by at least the first rotating electric machine, the rotating electric machine accommodation portion and the power transmission device accommodation portion are adjacent to each other in the axial direction and are partitioned by a partition wall, the partition wall includes: a first rotating electric machine accommodation wall which faces the first rotating electric machine in the axial direction and to which the first rotating electric machine is fixed, a second rotating electric machine accommodation wall which is provided further on the power transmission device side in the axial direction than the first rotating electric machine accommodation wall and faces the second rotating electric machine in the axial direction and to which the second rotating electric machine is fixed, and a step wall which extends in the axial direction from the second rotating electric machine accommodation wall to the first rotating electric machine accommodation wall, the step wall is at least partially overlapped  with the second rotating electric machine in the axial direction, and a distance between an outermost diameter portion of the second rotating electric machine and the step wall is shorter than a distance between the outermost diameter portion of the second rotating electric machine and an outermost diameter portion of the first rotating electric machine as recited in claim 5.  Claims 2-5 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



3/23/2022

/DANG D LE/Primary Examiner, Art Unit 2834